NOT DESIGNATED FOR PUBLICATION


                                  STATE OF LOUISIANA


                                    COURT OF APPEAL


                                      FIRST CIRCUIT



                                  NUMBER 2022 KA 0520



                                  STATE OF LOUISIANA


       IV                                 VERSUS

       AQ(                          MARKELL WOODS


L --
       A                                            Judgment Rendered:
                                                                           DEC 2 2 2022



                                     Appealed from the
                              Twentieth Judicial District Court
                            In and for the Parish of East Feliciana
                                      State of Louisiana
                                 Docket Number 19 -CR -292
                        Honorable Kathryn E. Jones, Judge Presiding




   Samuel C. D' Aquilla                           Counsel for Appellee
   District Attorney                              State of Louisiana
   Jeanne Rougeau

   Assistant District Attorney
   Clinton, Louisiana


   Holli Herrle- Castillo                         Counsel for Defendant/ Appellant
   Marrero, Louisiana                             Markell Woods


   Markell Woods                                  Pro Se
   Angola, Louisiana




               BEFORE: WHIPPLE, C. J., GUIDRY, AND WOLFE, JJ.
GUIDRY, J.


        The defendant, Markell Woods, was charged by grand jury indictment with

second degree murder ( count one), a violation of La. R.S. 14: 30. 1, and attempted


second degree murder ( count two), a violation of La. R.S.               14: 27 and La. R. S.


14: 30. 1.   He pled not guilty to each count. After a trial by jury, he was found

guilty of the responsive offense of manslaughter on count one, a violation of La.

R.S. 14: 31, and guilty as charged on count two.        The State filed a habitual offender


bill of information,'     seeking to enhance the sentences on both counts.                    The


defendant pled guilty to the habitual offender bill.         The trial court then sentenced


the defendant as a second -felony habitual offender to sixty years imprisonment at

hard labor on count one and to twenty- five years imprisonment at hard labor on

count two, and ordered that the sentence run consecutively. The defendant now

appeals, assigning error in a counseled brief to the sufficiency of the evidence to

support      the   convictions,    the    habitual    offender     adjudication,     and      the



constitutionality of the sentences.      The defendant further assigns error in a pro se


brief to the State' s opening remarks.        For the following reasons, we affirm the

convictions, habitual offender adjudication, and sentences.


                               STATEMENT OF FACTS


        On February 10,      2019, Clovis and Janet Matthews, the parents of the


deceased victim Mitchell Matthews, were hosting a birthday party for their nine-

year- old grandson at their home located at 10641 Roosevelt Street ( a dead- end


street) in Clinton.   At the trial, Mrs. Matthews testified that they had " a yard full"

of people,
              estimating there were thirty- five to forty adults and children present.

Mr. and Mrs. Matthews testified that the party was held "            right after church"      and




they were inside when they suddenly heard screams and gunfire.                    Before they


 The habitual offender bill of information sets forth predicate convictions in the Twentieth
Judicial District Court for unauthorized use of a movable, on April 28, 2014, and for simple
burglary, on April 25, 2016. The defendant pled nolo contendere to both predicate offenses.


                                               2
could exit, Mitchell ran inside and collapsed, bleeding profusely.      Mr. and Mrs.


Matthews testified that they heard more gunshots after Mitchell entered the home.

They looked out the door and saw the vehicle that the shooter was in, a white

Honda Accord. Mrs. Matthews noted their mobile home was " shot up"         during the

incident, specifying that about three or four shots were fired into the home.     Mr.


Matthews noted that he saw the car when it " spurted   off,"   adding that the shooter

 was still shooting."   They could not see who was in the car, but they recognized

the vehicle from previously seeing Clyde Toney driving it with the defendant as a

passenger.




      Lieutenant Kevin Garig with the East Feliciana Parish Sheriff' s Office

EFPSO), the lead detective for the case, responded to the scene.      Detective Garig

recovered and collected . 45 Auto caliber cartridges at the scene and noted bullet


damage to two vehicles, including the vehicle that belonged to the second shooting

victim,   Wendell Beckwith.    Detective Garig noted that Wendell' s vehicle had

visible bullet holes to a seat surrounded by blood and that he contacted Wendell

while he was hospitalized.      Detective Garig collected a bullet removed from

Wendell' s leg during surgery. Detective Garig testified that the evidence collected

during his investigation of the incident implicated Clyde as the driver and the

defendant as the passenger.   Clyde was arrested and interviewed, and his vehicle,


the white Honda Accord, was searched.     During the search of the Honda Accord, a

fired bullet was recovered from underneath the backseat on the driver' s side.


Detective Garig confirmed that he further determined that the weapon used in the

shooting belonged to Clyde.

      Cheryl Swearingen of the Louisiana State Police Crime Lab, an expert in


firearm and crime scene examination, examined the evidence collected in this case,


consisting of four cartridge cases, one live round, one cartridge, and three bullets

one recovered from the front yard of the Matthews residence, one recovered from



                                          3
Wendell' s leg, and one recovered from Clyde' s vehicle).                   She determined that all


of the cartridge casings were shot from the same firearm.                     The bullets were too


damaged to determine if they were fired from the same weapon, but they were of

the same caliber, . 45 Auto, and had some of the same individual characteristics.


She did not have a weapon to test in this case but confirmed that a . 45 caliber


weapon would be of interest.


        Mitchell' s autopsy was performed by Dr. Christopher Tape,z an expert in the

field of Forensic Pathology.        Dr. Tape testified that Mitchell died from gunshot


wounds to the body, including his upper left chest. Mitchell' s only other visible

injury was a small laceration or skin tear under his left eyebrow.

           COUNSELED ASSIGNMENT OF ERROR NUMBER ONE


        In counseled assignment of error number one, the defendant argues his


actions were committed in self-defense and defense of others. The defendant states


that he is not challenging the statutory elements of the offenses or his identity as

the perpetrator but maintains that he proved by a preponderance of the evidence

that the shooting was committed in self-defense. The defendant notes he testified

at trial that a few weeks before the incident in question, Mitchell shot a gun at him.


Thus, the defendant claims that he shot Mitchell because Mitchell punched. Clyde,


and he was afraid that Mitchell had a weapon as he did before.                        The defendant


insists that he did not instigate the altercation and argues that since Clyde was


driving, he had no control over the vehicle being stopped. He also insists he only

fired the gun after Mitchell attacked Clyde, fearful that Mitchell would shoot at

them.    The defendant notes that Mitchell was significantly taller than him and




a Dr. Tape noted that a green leafy substance consistent with marijuana was recovered from one
of Mitchell' s shoes and methamphetamine ( metabolized or a contaminate of the production of
methamphetamine),    amphetamine,   marijuana,   and   a   small   amount   of alcohol (.   015 %)   were

found in Mitchell' s system during the toxicology screen,



                                                 4
Clyde and that Clyde was unsuccessf it in defending himself in the fist fight.'            The


defendant argues that his use of force was reasonable under the circumstances.


      A conviction based on insufficient evidence cannot stand as it violates Due


Process.   See U.S. Const. amend. XIV; La. Const. art. 1, §            2,   The standard of


review for sufficiency of the evidence to support a conviction is whether, viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found that the State proved the essential elements of the crime beyond a


reasonable doubt. See La. C. Cr.P. art. 821( B); Jacksony. Virginia, 443 U. S. 307,


3199 99 S. Ct. 2781, 2789, 61 L.Ed.2d 560 ( 1979); State v. Ordodi, 06- 0207, p. 10

La. 11/ 29/ 06), 946 So. 2d 654, 660. The Jackson standard of review, incorporated


in Article 821( B),   is an objective standard for testing the overall evidence, both

direct and circumstantial, for reasonable doubt.          When analyzing circumstantial

evidence, La. R.S. 15: 438 provides that the fact finder must be satisfied that the


overall evidence excludes every reasonable hypothesis of innocence.                    State v.


Patorno, 01- 2585, p. 5 ( La. App. 1st Cir. 6/ 21/ 02),    822 So. 2d 141, 144.        When a


case involves circumstantial evidence and the trier of fact reasonably rejects the

hypothesis     of innocence presented by the          defendant' s    own testimony,       that



hypothesis falls, and the defendant is guilty unless there is another hypothesis that

raises a reasonable doubt.          State v. James,   17- 1253, p. 6 ( La.    App.     1 st Cir.


2/ 27/ 18), 243 So. 3d 717, 721, writ denied, 18- 0419 ( La. 118119), 259 So. 3d 1024.


       The offense of manslaughter includes the killing of a human being "[             w] hen


the offender has a specific intent to kill or to inflict great bodily harm,"           but the


killing " is committed in sudden passion or heat of blood immediately caused by

provocation sufficient to deprive an average person of his self-control and cool


reflection."   La. R.S. 14: 31( A)( 1).   Second degree murder is the killing of a human


3 The defendant notes that he is five feet and four inches tall and weighs one hundred forty
pounds, Clyde is five feet and nine inches tall, and, as Dr. Tape testified, Mitchell was
approximately six feet tall and weighed approximately one hundred sixty-five pounds.

                                               5
being when the offender has a specific intent to kill or to inflict great bodily harm.

La. R.S. 14: 30. 1( A)( 1).    Any person who, having a specific intent to commit a

crime,   does or omits an act for the purpose of and tending directly toward the

accomplishing of his object is guilty of an attempt to commit the offense intended;

and it shall be immaterial whether, under the circumstances, he would have


actually accomplished his purpose.        La. R.S. 14: 27( A). A specific intent to kill is


an essential element of the crime of attempted murder.        State v. Currie, 20- 0467, p.

6 ( La. App. 1st Cir. 2/ 22/ 21),   321 So. 3d 978, 982.   Specific intent is that state of


mind which exists when the circumstances indicate that the offender actively

desired the prescribed criminal consequences to follow his act or failure to act. La.


R.S. 14: 10( l). Though intent is a question of fact, it need not be proven as a fact.


It may be inferred from the circumstances of the transaction.        Specific intent is an


ultimate legal conclusion to be resolved by the fact finder. Currie, 20- 0467 at pp.

6- 7, 321 So. 3d at 982- 83.


         Specific intent to kill may be inferred from a defendant' s act of pointing a

gun and firing at a person.         Moreover, under the doctrine of transferred intent,


when a person shoots at an intended victim with the specific intent to kill or inflict


great bodily harm and accidentally kills or inflicts great bodily harm upon another

person, if the killing or inflicting of great bodily harm would have been unlawful

against the intended victim, then it would be unlawful against the person actually

shot, even though that person was not the intended victim. State v. Henderson, 99-


1945,    p. 3 ( La. App.   1 st Cir. 6/ 23/ 00), 762 So. 2d 747, 750- 51, writ denied, 00-


2223 ( La. 6/ 15/ 01), 793 So. 2d 1235. The discharge of a firearm in the direction of


a crowd of innocent bystanders has repeatedly been recognized by Louisiana courts

as sufficient to prove specific intent to kill.    State v. Collins, 09- 2102, p.   13 ( La.


App. 1st Cir. 6/ 28/ 10), 43 So. 3d 244, 251, writ denied, 10- 1893 ( La. 2/ 4/ 11), 57

So. 3d 311, cert. denied, 565 U.S. 818, 132 S. Ct. 99, 181 L.Ed.2d 27 ( 2011).



                                              ro
          A homicide is justifiable when committed in self-defense by one who

reasonably believes that he is in imminent danger of losing his life or receiving

great bodily harm and that the killing is necessary to save himself from that danger.

La. R.S.    14: 20( A)( 1).    In a non -homicide case, a claim of justification requires a


dual inquiry: (    1)    an objective inquiry into whether the force was reasonable under

the circumstances; and ( 2)         a subjective inquiry into whether defendant believed

that force was apparently necessary. See La. R. S. 14: 19( A)( 1)(         a);   State v. Dardar,


21- 0860, p. 9 ( La. App. 1st Cir. 2125122),          340 So. 3d 1110, 1117, writ denied, 22-


00533 ( La. 5124122), 338 So. 3d 1192. It is justifiable to use force or violence or to


kill in the defense of another person when it is reasonably apparent that the person

attacked could have justifiably used such means himself, and when it is reasonably

believed that such intervention is necessary to protect the other person. La. R.S.

14: 22.    However,        a person who is the aggressor or who brings on a difficulty

cannot claim the right of self-defense unless he withdraws from the conflict in


good faith and in such a manner that his adversary knows or should know that he

desires to withdraw and discontinue the conflict. La. R. S. 14: 21.


          For appellate purposes, the standard of review of a claim of self-defense is


whether or not a rational trier of fact, after viewing the evidence in the light most

favorable to the prosecution, could find beyond a reasonable doubt that the


homicide was not committed in self-defense.                State v. Evans, 10- 0013, p. 5 ( La,


App. 1st Cir. 517110),        2010 WL 1838469, at * 2, writ denied, 10- 1321 ( La. 1/ 7/ 11),


52 So. 3d 883.          When a defendant claims self-defense in a homicide case, the State


has the burden of establishing beyond a reasonable doubt that he did not act in self-

defense.      State v. Griffin, 07- 0401, p. 7 (        La. App. 1st Cir. 218108),     2008 V L


426490, at * 3, writ denied, 08- 0666 ( La. 10110/ 08), 933 So.. 2d 1281.              Louisiana


law is unclear as to who has the burden of proving self-defense in a non -homicide

case, and what the burden is. State v. Barnes, 590 So. 2d 1298,             1300 ( La. App. 1 st


                                                 VA
Cir. 1991).            As we noted in State v. Serignv, 19- 0958,         p. 4 ( La. App.     1st Cir.


1/ 9/ 20), 2020 WL 104684, at *           2, because this issue has never been resolved by our

supreme court, this circuit has similarly left the issue unresolved.                     See State v.


Freeman, 427 So. 2d 1161, 1162- 63 ( La. 1983).                  In previous eases, this court has


analyzed the evidence under both standards of review, which is whether the


defendant proved self-defense by a preponderance of the evidence or whether the

State proved beyond a reasonable doubt that the defendant did not act in self-
                                                                          elf



defense.defense.   State v. Mollerberg, 18- 0256, p. 9 ( La. App. 1 st Cir. 9124118),      260 So. 3d


5991 605- 06. In this case, similar to our approach in Mollerberg, as to count two,

we do not decide the issue of who has the self-defense burden because under either


standard the evidence established the defendant did not act in self-defense.                      See


State v. Thomas, 19- 0409, pp. 9- 10 ( La. App. 1st Cir. 10/ 25119),                 289 So. 3d 1030,


1039.


             In the instant case, at trial, Allison Young testified that she was in Clinton on

Roosevelt Street, visiting her sister- in- law on the date of the instant offenses.               She


testified that she saw the vehicle at issue drive through the subdivision at least


twice that day.            The second time that she saw the vehicle,           around 5: 00 p.m.,   it


came into the subdivision,              went around the loop,        and came back towards the


subdivision exit.           She stated that two male occupants were in the vehicle including

the      driver, who        had " dreads"    and    was "   bright[,]"   and   the   passenger,   who




brandished a black gun.


             Francina     Coston,   Mitchell' s    aunt,   was at the party at the Matthews'

residence at the time of the shooting. Francina testified that she saw Mitchell and

his sister, Breianna, talking to two men beside a white vehicle that was parked

facing the exit of the subdivision.                She stated that she entered the Matthews'


residence then heard gunshots.              She testified that she went to the door and saw a


film of smoke when Breianna ran inside with her son, followed by Mitchell, who


                                                      8
fell to the floor as Mrs. Matthews approached him. Francina continued to hear the


sound of gunshots, which she described as " boom, boom, boom."


         Mitchell' s niece, Arelle Washington, was also at the party at the Matthews'

residence at the time of the shooting. She testified that she was outside and was six

feet away from her uncle when Clyde and the defendant pulled up in a car.              When


she saw the car, it was facing the subdivision exit and was partly on the grass and

partly on the road.     Arelle testified that she was not sure who exited the vehicle


first, as she must have gone inside at that time, but was outside at the point that

  Clyde]    and my uncle were fighting." She saw the defendant with a black gun,

partly wrapped in a bandana " like ...     around ...   the front and ...   almost the handle


part."    When asked if she heard them say anything to each other, Arelle stated that

she heard her aunt say something and that the defendant and her uncle had words,

but she could not hear what was being said. She stated that as Clyde and Mitchell

were fighting, Clyde "    fell back a little bit."    Clyde then went back to the driver' s


side of the car and stood there, as the defendant pointed the gun at Mitchell. Arelle


heard the defendant say that he " didn' t have anything to live for and he didn' t

care"    before he shot Mitchell.


         Arelle confirmed that Clyde was getting back in the vehicle when the

defendant and the victim were arguing.               She further confirmed that there was


nothing blocking Clyde' s vehicle or preventing him and the defendant from

leaving and that she did not see Mitchell with a gun.           After the defendant started


shooting, her aunt and uncle ran toward the house.            She said she ran toward the


house also, "   but [ the defendant] kept shooting." She stated that the defendant was

initially outside of the car when he was shooting.           She noted that the defendant


must have re- entered the car, because when she made it into the home and looked


back outside, the defendant was still shooting from the car as it drove away.




                                              G,
         Wendell, the surviving shooting victim, also testified at trial.   Mitchell was


his cousin.     Wendell testified that he was outside at the time of the shooting, and

his truck was parked in front of the Matthews'           residence.   When the shooting

began, he ran to his truck.    After entering his truck, he realized he had been struck

by a bullet in his groin area. Just prior to the shooting, he saw the white Honda

Accord when it entered the subdivision.           As it was coming back out, it stopped,

and Clyde and the defendant "      almost like simultaneously" jumped out of the car.

He specified that though it was almost simultaneous, Clyde jumped out first and


ran    around the vehicle.     By the time Clyde got to the side where he had a

 confrontation"
                   with Mitchell, who was standing in the driveway at the time, the

defendant stepped out with a handgun.        Wendell confirmed that he saw Clyde and


Mitchell have a brief fist fight before Clyde ran back to his car.          At that point,


Wendell saw the defendant with the pistol raised and ran to his truck.           Wendell


stated that when the defendant started shooting "         everybody — everything went


crazy."     He stated, " I heard two or three more shots.   Doom, doom, doom, as they

pull off.    When he pull [ sic] off, he shot till he passed the — the residence. In that


      sequence of shooting that' s when I got hit."

         On cross examination, Wendell read a portion of his pretrial statement in


which he, in part, stated that he heard Breianna say " Oh, there they go"       as the car


passed.     As the situation was escalating, he attempted to tell Mitchell to "[    heave


stuff alone."     He further stated that he did not feel right about the situation and


decided to leave.      He added, "   By the time I made it to my truck I could not

remember if it was a scuffle or whatever, but all I can remember it was the boom,


boom, boom."         After reading the statement, Wendell recalled telling Mitchell

before the altercation to "   Come from by the road.        Leave that stuff alone."   He


noted that Mitchell instead remained in the driveway where the altercation took

place.    He reiterated that the defendant kept shooting even as the car sped off.


                                             10
         Alex Moses, another cousin of Mitchell, was also present at the time of the


shooting.    Alex was standing next to Mitchell when the " little white car" pulled up

and when the shooting occurred. Moses testified that he knew the defendant and

Clyde, and saw Clyde got out of the car first, armed with a black automatic or

semiautomatic gun.      Clyde and Mitchell had words, and Alex tried to talk Mitchell


into retreating, saying, " Come   on, Man, let' s go."   Clyde came running around the

car, Mitchell hit him, and Clyde fell down.       As Clyde was lying down at his back

tire, Alex heard, " Pow, pow, pow."


         Zhylan Beverly, Mitchell' s nephew, was also outside when the shots were

fired.    Zhylan denied that anyone broke the windshield or blocked the car.          He


further testified that the defendant got out of the car first with a gun in his hand,


and then Clyde got out, came around the car, had words with Mitchell, fell back


when they started fighting, got back up, and went back to the driver' s side of his

vehicle.    He added, "   And then that' s when my uncle turnt [    sic]   around back to


Markell Woods.       And then that' s when Markell start[ ed] shooting.       And, when


Mitchell] got shot, him and my Auntie they ran back toward the house."            Zhylan


testified that he heard more gunshots as the car drove away.

         Breianna Matthews, Mitchell' s sister, testified that no one told Clyde to stop,

and nothing was blocking his vehicle.     Breianna testified that when the car stopped,


the defendant got out first with a gun in his hand. Breianna asked the defendant


what was going on,        and the defendant said he was tired of Mitchell bothering

Clyde. When Clyde got out of the driver' s side and came around to the other side


of the car, the defendant was standing there ready to shoot.        Breianna stated she


told the defendant, " Yo ... you don' t have to do this. ... You got too much to live


for."    She added, " He was like, he don' t give a — you know, he don' t have nothing


to live for." Clyde and Mitchell exchanged blows. Clyde was knocked down, got


up, and went back to the driver' s side of the vehicle.      The defendant then began



                                             11
shooting.    She and Mitchell looked at each other and took off running.       Breianna


further said that her brother was fighting with Clyde but not the defendant.

      Clyde testified that Mitchell was his friend and relative. Clyde admitted that


he lied to the police during his first interview.   He confirmed that he was offered an


agreement to plead guilty to obstruction of justice and would be sentenced to ten

years imprisonment in exchange for truthful testimony in this case.      Clyde testified


that when he saw Mitchell earlier that day, before the shooting, they were getting

along fine. Clyde further testified that just moments before the shooting, he had

driven to the back of the subdivision and was on his way out when Mitchell and

Breianna stopped him.        Clyde stated that someone threw something at his

windshield and cracked it.   He confirmed that he exited the car first, stating that he

wanted to see what was going on, but Mitchell hit him. He heard the shooting after

he walked back to his side of the vehicle.       He confirmed that it was his gun that


was used in the shooting.      He then got back in the car and drove off.         When


confronted with his police statement, Clyde confirmed that he told the police that


he did not know whether or not his windshield had been hit by gunfire.

      Clyde further testified that he was seared that night and at trial was still a


little scared of the defendant.   He stated that after the shooting, as they drove off,

the defendant said he was " gonna take his lick,"     which meant he would own up to

what he did.   According to Clyde, the defendant further threatened to kill him if he

told anyone what happened.        Clyde confirmed that he had spent time around


Mitchell before and confirmed seeing him carrying a gun in the past.      However, he


denied seeing Mitchell with a gun on the day in question.

      The defendant testified that when Clyde picked him up that day they drove

around.
            When they initially drove to the subdivision where the shooting later

occurred, they got out of the vehicle, Clyde had an argument with Mitchell, and

they left. He testified that they continued riding around and did not stop again


                                            12
until he saw Mitchell at the end of road, and something hit Clyde' s windshield.             He


stated that Clyde got out of the car first.          The defendant further testified, " Um,


Clyde] and Mitch was in the road.            They was fighting and I got out.         And I shot


Mitch."    The defendant stated he did not know why Clyde and Mitchell were

fighting, but Clyde' s windshield was hit before Clyde stopped the vehicle.

       When asked why he shot Mitchell, the defendant testified he was afraid of

Mitchell and was trying to protect himself and Clyde.              He further explained that


two weeks before the instant incident, Mitchell pulled out a gun and started


shooting at him. The defendant stated that he ran and did not report the incident

because he was afraid of Mitchell retaliating.          The defendant testified that on the


day in question, he stepped out of the car with Clyde' s gun because he thought

Mitchell might have a gun and might shoot at him again.               The defendant said he


did not intend to hurt Mitchell, nor did he think that Mitchell would die.                  The


defendant further stated he " just pulled the trigger" because he " just wanted to


protect" himself and Clyde. When asked what happened after he fired the gun, the


defendant testified, "   I kept shooting because I seen other people and ain' t know

who it was,      and ain' t know whether they had something or not.                     Because


something had already hit the car and it was loud ...               we ain' t know whether


somebody shot at the car or what it was."

       In finding the defendant guilty, it is clear the jury rejected the claims of self-

defense and defense of another person and concluded that the use of deadly force

under the particular facts of this case was neither reasonable nor necessary.               The


jury can accept or reject the testimony of any witness.               To resolve conflicting

testimony relative to factual matters, the jury must make credibility determinations

and weigh the evidence.         See State v. Mire, 14- 2295, p. 4 ( La. 1/ 27/ 16),   269 So. 3d


698,   700 (   per   curiam).     The Jackson standard of review does not permit a


reviewing court to substitute its own appreciation of the evidence for the


                                                13
factfinder' s, assess the credibility of witnesses,    or reweigh   evidence.    State v.


McGhee, 15- 2140, P. 2 ( La. 6/ 29117),   223 So. 3d 1136, 1137 ( per curiam); State v.


Calloway, 07- 2306, p. 10 ( La. 1/ 21109),   1 So. 3d 417, 422 ( per curiam).


      While the defendant claims he shot in self-defense and in defense of Clyde,


considering the evidence, we find that the jury could have rationally concluded that

the defendant was the aggressor.       The State presented eyewitness testimony to

show the defendant was brandishing a gun prior to the shootings.           Although the


defendant testified that he was afraid of Mitchell, he and Clyde admitted to


repeatedly driving in the area where they knew Mitchell lived and could be found.

Several witnesses stated that the defendant and Clyde willingly stopped their

vehicle and exited, without any prompting.        Mitchell was unarmed, and there was


no evidence that Mitchell' s actions placed the defendant or Clyde in imminent


danger of losing their life or receiving great bodily harm such that deadly force

was necessary.    The defendant continued to fire the gun even after Mitchell and


others fled. There was no indication that anyone in the crowd posed a threat to the


defendant or Clyde.   Thus, it was reasonable for the jury to find that the defendant

had the specific intent to kill or to inflict great bodily harm on Mitchell,         and,



furthermore, that the specific intent to kill Wendell could be transferred from


Mitchell and inferred from the defendant' s actions of shooting into the crowd.

Further, Clyde stopped the vehicle to confront the victim.        Thus, Clyde, a fellow


aggressor,   could not have justifiably used deadly force himself; therefore,         the



defendant was not entitled to use deadly force in Clyde' s defense.         See La. R. S.


14: 22; Dardar, 21- 0860 at p. 10, 340 So. 3d at 1118.

      An appellate court errs by substituting its appreciation of the evidence and

credibility of witnesses for that of the fact finder and thereby overturning a verdict

on the basis of an exculpatory hypothesis of innocence presented to, and rationally

rejected by, the jury. See Calloway, 07- 2306 at pp. 1- 2, 1 So. 3d at 418.      A court



                                             14
of appeal impinges on a fact finder' s discretion beyond the extent necessary to

guarantee the fundamental protection of due process of law in accepting a

hypothesis of innocence that was not unreasonably rejected by the fact finder.                    See


Mire, 1. 4- 2295 at p. 9, 269 So. 3d at 703.            After a thorough review of the record,


we are convinced that a rational trier of fact, viewing the evidence in the light most

favorable to the State, could find that the State proved beyond a reasonable doubt,


and to the exclusion of every reasonable hypothesis of innocence,                        all    of the



elements of manslaughter and attempted second degree murder.                             Counseled


assignment of error number one lacks merit.


           COUNSELED ASSIGNMENT OF ERROR NUMBER TWO


        In counseled assignment of error number two, the defendant asserts that


prior to the habitual offender arraignment, the trial court failed to advise him of his


right to remain silent and his right to a hearing in which the State had to prove his

prior   convictions.         Thus, the defendant argues his stipulation to the habitual


offender bill of information must be vacated.


        If, at any time,        either   after conviction   or   sentence,   it shall appear that a


person convicted of a felony has previously been convicted of a felony, the district

attorney of the parish in which the subsequent conviction was had may file an

information       accusing       the     person   of    a   previous   conviction.        La.     R. S.


15: 529. 1( D)( 1)(   a);   State v. Piper, 18- 1796, p. 17 ( La. App.       1st Cir. 9/ 27/ 19), 287


So. 3d 13, 25.        Louisiana Revised Statutes 15: 529. 1( D)( 1)( a) provides that, upon


the filing of a multiple offender bill of information,                  the court in which the


subsequent conviction was had shalt cause the person to be brought before it and

shall inform him of the allegation contained in the information and of his right to


be tried as to the truth thereof according to law and shall also require the offender

to say whether the allegations are true. The statute further implicitly provides that




                                                   15
the court should advise the defendant of his right to remain silent. Piper, 18- 1796


at p. 17, 287 So. 3d at 25- 26.

      Herein, at a post -trial motions hearing, the State gave notice to the defense in

open court that it had filed a habitual offender bill of information and a hearing

date had been set.   While the habitual offender hearing was set for a later date, the

State indicated that the defendant could admit or deny the allegations at that time.

However, defense counsel declined, explaining that she had not reviewed the bili.

Subsequently, at the habitual offender hearing, defense counsel stated that she had

the opportunity to review the bill and to discuss it with the defendant.       The clerk


then read the habitual offender bili of information, noting attached exhibits as to

each of the two predicates.   The defendant was then asked how he wanted to plead,


and he pled guilty. The trial court accepted the plea and set a date for sentencing.

The trial court later sentenced the defendant as a second -felony habitual offender.

      The language of the Habitual Offender Law must be strictly construed.            In


this regard, an implicit and integral aspect of the requirements of La. R. S. 15: 529. 1


is the court' s duty to inform the defendant of his right to remain silent. Generally,

the failure of the trial court to advise a defendant of his right to a hearing and his

right to remain silent is not considered reversible error where the State has offered


competent evidence of the defendant' s status as a habitual offender at a hearing.

When the     defendant' s   guilt, however,     is proven by his own stipulation or

admission without having been informed of his right to a hearing or his right to

remain silent, by either the trial court or his attorney, there is reversible error.

State v. Cousin, 17- 1135, pp. 13- 14 ( La. App. 1st Cir. 12/ 21/ 17),   240 So. 3d 954,


962, writ denied, 18- 0184 ( La. 11/ 5/ 18), 255 So. 3d 1049.


      In this case, while the defendant stipulated to his prior convictions (       and




presumedly his identity),   the State offered competent evidence of the defendant' s


status as a habitual offender at the hearing, including the minute entries, bills of


                                           16
information, and transcripts of the prior convictions.                 Accordingly,     the State


offered competent evidence of the defendant' s status as a habitual offender.                  On


the record before us, we find that the defendant' s interests were fully protected and

any     technical      non- compliance       with   the   statutory   directives   in   La.   R.S.


15: 529. 1( D)( 1)( a) was harmless.        See State v. Cook, 11- 2223, p. 2 (    La. 3/ 23/ 12),


82 So. 3d 1239, 1240 ( per curiam) ( where the Louisiana Supreme Court found that


the trial court adjudicated the defendant as a habitual offender on the basis of not


only his stipulation, but also the documentary evidence introduced by the State at

the hearing). Thus, we find no merit in counseled assignment of error number two.

           COUNSELED ASSIGNMENT OF ERROR NUMBER THREE


        In counseled assignment of error number three, the defendant argues that


although the sentences are within the statutory limits, they are excessive in this

case.      The defendant acknowledges the trial court considered La. C. Cr.P.                  art.




894. 1, but contends the court failed to provide particular justification for imposing

consecutive sentences.             He argues the trial court failed to give weight to letters


written by his family or consider mitigating factors that he acted in defense of

another person, attempted to de- escalate the situation prior to the shooting, and has

non- violent       prior   convictions.    He further argues his youthful age, twenty- two


years old at the time of the offenses, provides an opportunity for rehabilitation.

        The sentencing hearing transcript reveals that the defendant did not object to

the sentence, nor did he file a motion to reconsider sentence thereafter.                 See La.


C. Cr.P.    art.   881. 1( A)( 1) ("[   i] n felony cases, within thirty days following the

imposition of sentence or within such longer period as the trial court may set at

sentence,     the state or the defendant may make or file a motion to reconsider

sentence").        Under La. C.Cr.P. arts. 881. 1( E) and 881. 2( A)( 1), the failure to make


or file a motion to reconsider sentence shall preclude a defendant from raising an

objection to the sentence on appeal, including a claim of excessiveness. See State


                                                    17
v. Thames,      15- 1298, p. 7 ( La. App.   1st Cir. 9/ 19/ 16), 2016 WL 5118581,      at *   4,


writ denied, 16- 1911 ( La. 9/ 6/ 17), 224 So. 3d 981.        Thus, review of the excessive


sentence claim is procedurally barred.

                          PRO SE ASSIGNMENT OF ERROR


         In the sole pro se assignment of error, the defendant argues the State made


prejudicial remarks during its opening statements.               Specifically, the defendant

argues the State exceeded the scope of an opening statement " by putting jurors in a

life -like situation to play upon [    their]   emotions and defer from the facts of the


case."     He argues the inflammatory remarks caused prejudice so severe that it

 infects" his due process rights " with an incurable disease."         The defendant further


argues that the State used distorted facts and evidence as a " magic trick" to deceive


the jurors.


         The State' s opening statement " shall      explain the nature of the charge, and set


forth, in general terms, the nature of the evidence by which the [          S] tate expects to


prove the charge."       La. C. Cr.P. art. 766.      The opening statement is designed to

inform the jury so they may understand the evidence as it unfolds and to protect a

defendant from surprise. Even if the prosecutor exceeds these bounds, an appellate


court will not reverse a conviction if not thoroughly convinced that the argument

influenced the jury and contributed to the verdict. State v. Brown, 20- 0150, p. 26

 La. App. 1st Cir. 2119/ 21),     2021 WL 650816, at * 12, writ denied, 21- 00458 ( La.


611/ 21), 316 So. 3d 835.     However, statements made outside the permissible scope


of an opening statement could result in a mistrial under La. C. Cr.P. arts. 770 and

771.     State v. Banks, 09- 0052, p. 5 ( La. App. 1st Cir. 6/ 12/ 09),   2009 WL 1655006,


at *   2, writ denied, 09- 1609 ( La. 3/ 12/ 10), 28 So. 3d 1024.


          In this case, the defendant complains of the following specific portion of the

State' s opening statement:




                                                1s
               Thank you, Your Honor.       Ladies and Gentlemen of the jury,
        thank you for being here and serving today. Um, first if you can, I
        want [ you] to picture in your mind, it' s a beautiful sunny day. You' re
        having your seven year old son' s party in your yard, or your seven
        year old nephew, or your grandson. Uh, there' s numerous family

        members. You' ve got friends everywhere. They' re going in and out of
        your home. They' re mingling. Uh, you' re having a great time. There
        are children everywhere.




              Now, after thinking about that, think about what it sounds like
        to hear your world end. Do any of you know what that sounds like?
        Mrs. Janet Matthews knows. It sounds like gunshots ripping through
        your grandson' s party. It' s seeing your son run into the front door and
        fall on the floor. It' s holding your son' s head in your lap while you' re
        attempting to apply pressure to his wounds, and listening to his
        shallow breathing as the detective is trying to help you save him. It' s
        seeing your son unable to answer those questions from the detectives
        as he lies dying on your lap in your living room floor.

        There was no objection to the State' s opening statement.         Thus, the alleged


error was not preserved for review. See La. C. Cr.P. art. 841( A) ("[       ajn irregularity

or error cannot be availed of after verdict unless it was objected to at the time of


occurrence").    One of the purposes of the contemporaneous objection rule is to


allow a trial judge to immediately have notice of an alleged irregularity so that he

may cure the problem and thus avoid a mistrial or reversal.

        Where a defendant does not object to remarks by the prosecutor, ask for an

admonition, or move for a mistrial, he cannot raise such issues on appeal. See La.


C. Cr.P. arts. 771 and 841( A);    State v. Dilosa, 01- 0024, p. '   1(   La. App.   1st Cir.


519/ 03), 849 So. 2d 657, 673, writ denied, 2003- 1601 ( La. 12112/ 03), 960 So. 2d


1153.    Therefore, this argument cannot be raised for the first time on appeal.


Accordingly, the issue raised in the pro se assignment of error was not preserved

for review.


        CONVICTIONS, HABITUAL                OFFENDER ADJUDICATION, AND
SENTENCES AFFIRMED.




                                             19